Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about May 9, 2001, which granted defendants’ motion to modify a prior order of the same court and Justice entered December 23, 1999 to the extent of extending defendants’ time to serve an answer, unanimously affirmed, without costs.
The court properly exercised its discretion in granting defendants additional time to serve and file an answer to plaintiffs complaint, while imposing a $1,500 sanction upon defendants’ counsel (see Khanna v Premium Food & Sports Enter., 279 AD2d 508). Under the circumstances, defendants provided an excuse for their delay that was sufficiently reasonable to warrant the relief provided. Defendants have also made a suitable showing that they have a meritorious defense. We have considered and rejected plaintiffs remaining claims. Concur — Andrias, J.P., Saxe, Buckley, Rosenberger and Mar-low, JJ.